Morton, C. J.
Our statutes provide that either party to a civil action may file interrogatories for the discovery of facts material to his case, to be answered on oath by the adverse party, and that “ each interrogatory shall be answered separately and fully.” Pub. Sts. e. 167, §§ 49-60.
Section 57 provides that, “ if an answer contains irrelevant matter, or is not full and clear, or if an interrogatory is not answered, and the party interrogated refuses to expunge or amend, or to answer a particular interrogatory, the court or a justice thereof may on motion order such irrelevant matter to be expunged, or such imperfect answer to be made full and clear, or such interrogatory to be answered, within such time as may seem reasonable.”
Section 59 provides that, “if a party neglects or refuses to expunge, amend, or answer according to the requisitions of this chapter, the court may enter a nonsuit or default as the case may require, and proceed thereon according to law.”
It has been held that, where a party wholly neglects to answer interrogatories proposed to him within the time allowed by law, the court may enter a nonsuit or default. Harding v. Noyes, 125 Mass. 572. Harding v. Morrill, 136 Mass. 291. But it has never been held that, where a party files answers to interrogatories, it is within the discretion of the court, without further proceedings, to enter a nonsuit or default because the answers are deemed insufficient or evasive; and we are of opinion that the fair construction of the statute does not confer such a discretion or power.
*101Questions of great difficulty often arise as to how far a party is bound to answer interrogatories proposed by the adverse party, and it was not the intention of the statute to compel a party to decide such questions at the risk, if he decides erroneously, of a nonsuit or default. The sections we have quoted indicate the proper course to be pursued if the answers are imperfect. The interrogating party should file a motion setting forth his objections to the answers, and praying that they be made more full and clear; and it is for the court to determine upon such motion how far the answers are imperfect, and which of the interrogatories require fuller answers.
If the answers are adjudged to be imperfect, the interrogated party ought to have the opportunity to amend them, after the particulars in which they are insufficient are pointed out. If he refuses to amend or to answer more fully, according to the order of the court, a nonsuit or default may be entered. Amherst Belchertown Railroad v. Watson, 8 Gray, 529. Wetherbee v. Winchester, 128 Mass. 293.
In the case at bar, the plaintiff filed interrogatories to the defendants. Each of the defendants filed answers. They answered some of the interrogatories, and declined to answer others, as being improper. Without any ruling upon the propriety of the interrogatories, and without any order that the defendants should answer further and more fully, the court, on motion of the plaintiff, ordered that the defendants be defaulted, and entered judgment for the plaintiff. This was erroneous.

Exceptions sustained.